DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 6, and 14 have been amended, claims 1-20 remain pending, and claims 1-5 are withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switching element being centered between the lateral side and the medial side (claims 6 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 6 and 14, there is no support in the original specification for the switching element being centered between the lateral side and the medial side. The written specification does not disclose the location of the switching element relative to the medial and lateral sides, and the drawings only show a side view, which also does not show the location of the switching element relative to the medial and lateral sides.
Claims 7-13 and 15-20 depend from rejected claims 6 and 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (US 2018/0125168), herein Beers ‘168, in view of Beers et al. (US 2014/0070042), herein Beers ‘042, Bruwer et al. (US 2014/0292396), herein Bruwer, and Merlaku et al. (DE 29817003 U1), herein Merlaku.
Regarding claim 6, Beers ‘168 discloses a shoe (article of footwear 100) that includes a heel region and a forefoot region, comprising: an upper part (upper 102) having a medial side and a lateral side, and defining a heel cavity, a sole (sole structure 104) which is connected with the upper part, a rotary closure (tensioning system 150) for fastening the shoe on a wearer's foot via tensioning of at least one tensioning element (lace 152), wherein the rotary closure comprises a rotatably arranged tensioning roller (reel members 640, 641) for winding the tensioning element, wherein the tensioning roller is driven by an electric motor (electric motor 620), and a switching element (buttons 182) which is arranged at the instep (top of the foot, as seen in Fig. 1, 2), and which is connected to control means (control unit 693), wherein the switching element receives an input that actuates the electric motor, wherein the switching element is located at the instep between the forefoot region and the heel region, and between the lateral side and the medial side of the upper (as seen in Fig. 1, 2) (paragraphs 0024, 0031, 0035, 0055, 0060, 0087; Fig. 1, 2, 4, 8).
Beers ‘168 does not specifically disclose that the switching element includes a touch-sensitive sensor. Beers ‘042 teaches that controls for a tensioning system may be a push button interface or a touch-sensitive sensor (conductive panel) (paragraph 0205). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switching element in the form of a touch-sensitive sensor, as taught by Beers ‘042, as this would be a simple substitution of one type of switching element for another, with the predictable result of allowing easy and intuitive control of the tensioning system.
The combination of Beers ‘168 and Beers ‘042 does not disclose that the switching element is formed by a plurality of capacitive sensors. Bruwer teaches a touch-sensitive switching element which is formed by a number of capacitive sensors which are arranged one beside the other which form a surface which is accessible to a user. The switching element reduces wear and tear, is easily waterproofed, and is less prone to inadvertent activation (paragraphs 0029, 0081, 0083; Fig. 4, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switching element formed by a plurality of capacitive sensors, as taught by Bruwer, to the shoe of the combination of Beers ‘168 and Beers ‘042 in order to use a switching element which reduces wear and tear, is easily waterproofed, and is less prone to inadvertent activation.
Beers ‘168 discloses that the switching element may be located “somewhere along upper 102” (paragraph 0035, lines 10-11), but does not specifically disclose that the switching element is located entirely forward of the heel cavity of the upper. Merlaku teaches a shoe having an upper part, a sole, a rotary closure (disc 11) for fastening the shoe, and a switching element (switch 16). The switching element is located at the instep between the forefoot region and the heel region, and between the lateral side and the medial side and forward of the entire heel cavity of the upper (as seen in Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the switching element forward of the entirety of the heel cavity, as taught by Merlaku, in order to provide the switching element in a more easily accessible location towards the front of the shoe. 
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the switching element such that it is centered between the lateral side and the medial side in order to provide the switching element in a location that is more visible and more easily accessible to the user (i.e. the top of the shoe). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, Bruwer teaches that capacitive sensors are configured to receive a first swipe signal from a user, wherein the first swipe signal is a swipe in a first direction along the capacitive sensors, and Beers ‘042 teaches that the first swipe signal causes the rotary closure to tighten the shoe.
Regarding claim 8, Bruwer teaches that the capacitive sensors are arranged side by side in a linear formation, and wherein between 3 and 7 capacitive sensors are arranged side by side (Fig. 4, 5).
Regarding claim 10, Beers ‘168 discloses that the switching element and the rotary closure are arranged at different locations of the shoe (Fig. 1, 2, 4).
Regarding claim 11, Beers ‘168 discloses that the rotary closure is arranged in the sole of the shoe (Fig. 4).
Regarding claim 12, Bruwer teaches that the capacitive sensors are configured to receive a second swipe signal from the user, wherein the second swipe signal is a swipe in a second direction along the capacitive sensors, different than the first direction, and Beers ‘042 teaches that the second swipe signal causes the rotary closure to loosen the shoe.
Regarding claim 13, Beers ‘168 discloses that a rechargeable battery (battery 691) is arranged in the shoe which is rechargeable inductively and/or contactless (paragraphs 0087-0089).

Regarding claim 14, Beers ‘168 discloses a shoe (article of footwear 100) that includes a heel region and a forefoot region, comprising: an upper part (upper 102) having a medial side and a lateral side, and defining a heel cavity, a sole (sole structure 104) which is connected with the upper part, a rotary closure (tensioning system 150) for fastening the shoe on a wearer's foot via tensioning of at least one tensioning element (lace 152), wherein the rotary closure comprises a rotatably arranged tensioning roller (reel members 640, 641) for winding the tensioning element, wherein the tensioning roller is driven by an electric motor (electric motor 620), and a switching element (buttons 182) which is arranged at the instep (top of the foot, as seen in Fig. 1, 2), and which is connected to control means (control unit 693), wherein the switching element receives an input that actuates the electric motor, wherein the switching element is located at the instep between the forefoot region and the heel region, and between the lateral side and the medial side of the upper (as seen in Fig. 1, 2) (paragraphs 0024, 0031, 0035, 0055, 0060, 0087; Fig. 1, 2, 4, 8).
Beers ‘168 does not specifically disclose that the switching element includes a touch-sensitive sensor. Beers ‘042 teaches that controls for a tensioning system may be a push button interface or a touch-sensitive sensor (conductive panel) (paragraph 0205). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switching element in the form of a touch-sensitive sensor, as taught by Beers ‘042, as this would be a simple substitution of one type of switching element for another, with the predictable result of allowing easy and intuitive control of the tensioning system.
The combination of Beers ‘168 and Beers ‘042 does not disclose that the switching element is formed by a plurality of capacitive sensors. Bruwer teaches a touch-sensitive switching element which is formed by a number of capacitive sensors which are arranged one beside the other which form a surface which is accessible to a user. The switching element reduces wear and tear, is easily waterproofed, and is less prone to inadvertent activation (paragraphs 0029, 0081, 0083; Fig. 4, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switching element formed by a plurality of capacitive sensors, as taught by Bruwer, to the shoe of the combination of Beers ‘168 and Beers ‘042 in order to use a switching element which reduces wear and tear, is easily waterproofed, and is less prone to inadvertent activation.
Beers ‘168 discloses that the switching element may be located “somewhere along upper 102” (paragraph 0035, lines 10-11), but does not specifically disclose that the switching element is located entirely forward of the heel cavity of the upper. Merlaku teaches a shoe having an upper part, a sole, a rotary closure (disc 11) for fastening the shoe, and a switching element (switch 16). The switching element is located at the instep between the forefoot region and the heel region, and between the lateral side and the medial side and forward of the entire heel cavity of the upper (as seen in Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the switching element forward of the entirety of the heel cavity, as taught by Merlaku, in order to provide the switching element in a more easily accessible location towards the front of the shoe. 
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the switching element such that it is centered between the lateral side and the medial side in order to provide the switching element in a location that is more visible and more easily accessible to the user (i.e. the top of the shoe). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, Bruwer teaches that the capacitive sensors along the switching element are configured to receive a first swipe signal from a user, wherein the first swipe signal is a swipe in a first direction along the capacitive sensors, and Beers ‘042 teaches that the first swipe signal causes the rotary closure to tighten the shoe.
Regarding claim 19, Bruwer teaches that the capacitive sensors are configured to receive a second swipe signal from the user, wherein the second swipe signal is a swipe in a second direction along the capacitive sensors, different than the first direction, and Beers ‘042 teaches that the second swipe signal causes the rotary closure to loosen the shoe.
Regarding claim 20, Beers ‘168 discloses that the rotary closure is arranged in the sole (Fig. 4).
Regarding claims 9 and 16-18, the combination of Beers ‘168, Beers ‘042, and Bruwer does not disclose a plurality of LEDs. Merlaku teaches an automated tensioning system in an article of footwear that includes a plurality of LEDs (LEDs 9). The plurality of LEDs have varying lighting configurations based on a state of tightness (paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided LEDs having varying lighting conditions based in a state of tightness of the tensioning system, as taught by Merlaku, in order to inform the user about the state of the tensioning system directly on the article of footwear, allowing the user to make a decision about tightening or loosening the laces. Merlaku teaches that the LEDs may be located adjacent the switching element (Fig. 2, 3)
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Beers ‘168, Beers ‘042, Bruwer, and Merlaku fails to teach or suggest a switching element centered between the medial side and the lateral side of the upper part. However, the exact location of the switching element on the instep is a matter of obvious design choice. The application fails to disclose any criticality to the switching element being centered on the upper. Further, the cited art clearly shows that a switching element may be located in a variety of locations around the shoe upper which are accessible to the user. Therefore it would have been obvious to one of ordinary skill in the art to center the switching element between the medial side and the lateral side, providing the switching element in a location with high visibility and easy accessibility.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732